—Appeal by defendant from a judgment of the Supreme Court, Richmond County (Owens, J.), rendered April 20, 1982, convicting him of attempted *420criminal possession of marihuana in the second degree, upon a plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing (Felig, J.), of defendant’s motion to suppress certain physical evidence.
Judgment affirmed.
The sole issue raised by defendant is the credibility of the arresting officer during the suppression hearing. The hearing court (Felig, J.) credited the testimony of the arresting officer and found that there was probable cause to arrest defendant. Upon a review of the record we find no reason to overturn that determination. "Issues of credibility are primarily for the hearing court and its findings should be upheld unless they are clearly erroneous” (People v Armstead, 98 AD2d 726). Brown, J. P., Rubin, Lawrence and Kooper, JJ., concur.